DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
This Office action is in response to the communications filed on May 2, 2022.
Currently, claims 21-25 and 27-40 are pending and under examination on the merits in the instant application. The following rejections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.

                                           Response to Arguments and Amendments
                                                             Withdrawn Rejections
Any rejections not repeated in this Office action are hereby withdrawn.

Maintained Rejections
Claim Rejections - 35 USC § 103
	Claims 21-25 and 27-40 remain rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. in view of McSwiggen et al. and Uhlmann et al. for the reasons set forth in the last Office action mailed on February 1, 2022 and for the reasons set forth below.
Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive. Applicant argues that the instant rejection is “improper” and is established on “a legal error” because McSwiggen and Uhlmann disclose “what one of ordinary skill in the art could do, not what such a person would do.” Applicant further asserts that the examiner used “improper hindsight reconstruction” and failed to consider “the claims as a whole”. as In response, it is noted that applicant’s arguments/assertions are not address the obviousness rationale set forth by the examiner and do not elaborate on the reasons for finding the obviousness rationale of record as being “improper”, wherein the rationale clearly explained why one of ordinary skill in the art “would” have been motivated to arrive at the claimed composition with a reasonable expectation of success, thereby rendering the claims “as a whole” prima facie obvious. See pages 8-9 of the last Office action. Further, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that neither McSwiggen nor Uhlmann teaches all of the recited structural limitations and the examiner considered “only a subset of claim limitations” and also “has not provided a reason to combine the references” “in a manner that would, not could, lead one of ordinary skill in the art to the claimed subject matter.” In response to applicant’s argument that the limitations pertaining to four RNAs (1), 5’ triphosphate (6), lengths between 19 and 30 (7), no 5’ overhang (8), 3’ overhang of the maximum length of 5 nucleotides (9), and induction of RIG-1 (10) listed at page 9 of the remarks as being not taught by McSwiggen or Uhlmann, it is noted that four RNA strands is taught by McSwiggen’s “Formula MF-III” comprising X, X’, Y, and Y’, wherein each is an RNA strand, and furthermore, the obviousness rationale in the instant rejection is based on linking two of Hartmann’s dsRNAs having a 5’ triphosphate with no 5’ overhang and a 1-nt 3’ overhang, wherein Hartmann exemplified a 19-bp dsRNA, and Hartmann’s SEQ ID NO:53 (24-mer) is 100% identical to SEQ ID NO:1 claimed in the instant case and Hartmann’s SEQ ID NO:46 is 100% identical to SEQ ID NO:2 claimed in the instant case, wherein Hartmann’s dsRNA is characterized an inducer of RIG-I. As such, it is prima facie obvious that the composition found obvious in the instant §103 rejection possesses all of the allegedly missing limitations. Note that the obviousness rationale expressly states that it “would” have been obvious “to make a combination composition comprising two of Hartmann’s RIG-I-activating RNA duplexes that are linked” and “to link two of Hartmann’s duplexes comprising a 5’ triphosphate blunt end and a 1-nt 3’ overhang”. See pages 8-9 of the last Office action.
Applicant argues that the examiner’s reason/motivation “is based on factual error” and also the impermissible hindsight reconstruction is “legal error.” In so arguing, applicant points out that “McSwiggen and Uhlmann are completely silent on” dsRNA having an activator of RIG-I thus “general disclosures of possible ways to link arbitrary oligonucleotides without consideration of functional requirements” fails to provide a reason to link two RIG-I-activating dsRNAs. Applicant further argues that the “general disclosures” do not “specifically suggest a benefit in developing an activator of RIG-I”. In response, applicant’s attention is directed to the fact that a “person of ordinary skill is also a person of ordinary creativity, not an automaton.” KSR. International Co. v. Teleflex Inc., 550 US 398, 421, 82 USPQ2d 1385, at 1397 (U.S. Supreme Court, 2007). (emphasis added). Applicant’s attention is also directed to the fact that making a combination composition comprising two functionally same compositions, wherein the combination composition is made to have the same function/purpose as each of the two compositions, is merely logical to any person of ordinary skill in the art, who is “also a person of ordinary creativity, not an automaton.” See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980), wherein the court expressed the following: “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose…[T]he idea of combining them flows logically from their having been individually taught in the prior art.” (emphasis added). Hence, it would have been prima facie obvious to a person of ordinary skill in the art who is “also a person of ordinary creativity” and is “not an automaton” to combine two of Hartmann’s RIG-I-activating dsRNAs “in order to form a third composition to be used for the very same purpose”, thereby arriving at the instantly claimed RIG-I-activating combination composition that would have been reasonably expected to induce RIG-I activation at a greater level than Hartmann’s single dsRNA. As such, the mere fact that RIG-I-activating dsRNAs are not disclosed by McSwiggen and Uhlmann is not sufficient to render the rejected claims nonobvious, and the instant rejection is not based on factual error or legal error. 
Applicant argues that Uhlmann’s linked compositions are “unrelated” to the instantly claimed dsRNA and that the examiner did not provide any “information or scientific reasoning” that the dimeric combination composition would have a different RIG-I activation level than the monomeric composition. In response, applicant’s attention is directed to the fact that obviousness under §103 requires only a reasonable level of predictability, not absolute predictability. See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) at 1681. Now, it logically flows that a composition having two separate molecules of same function would have been reasonably, if not absolutely, predicted to provide an additive effect in function provided by the two molecules. This logical, arithmetic prediction such that 1+1=2 is not beyond the knowledge or technical grasp of one of ordinary skill/creativity in the relevant art. Again, note that a person of ordinary skill is “not an automaton” but is a person with an ability for critical thinking and creativity. In other words, the higher levels of intended effect provided by multimeric oligonucleotide compounds compared to monomeric oligonucleotide compounds as disclosed by Uhlmann would have been reasonably expected by relevant artisans, who would also have expected/predicted a greater, if not precisely additive, level of RIG-I activation by the combination of two of Hartmann’s dsRNA compared to a single dsRNA of Hartmann as explicitly stated in the last Office action.
Applicant alleges, without any objective evidence, that “the conjugation of dsRNAs might be expected to lead to reduced specific activity due to changes in the structure of each monomer resulting from linkage.” This allegation that appears to argue that the claimed subject matter was discouraged/criticized from being made amounts to a mere allegation without merit as there is no supporting evidence that shows that any of the cited references in the instant rejection teaches away from the claimed combination composition. 
Applicant points out Tables 2-4, 5a-5b, and 6-11 of the instant application and argues that “the quantities of oligonucleotide are approximately the same,” regardless of the structure (linked or unlinked) of the oligonucleotides. The examiner fails to understand the relevance of the aforementioned Tables to the nonobviousness of the claimed composition. It is noted that the instant specification discloses that a greater, enhanced level of RIG-I activation is provided by the linked dsRNA composition compared to an unlinked composition. See page 32 disclosing that an unlinked RNA provided “very weak RIG-I activity”, whereas “the linkage of the two 24mer units via 5’-5’- or 3’-3’-phosphodiester bonds led to highly active RIG-I ligands” and that “these results introduce the 5’-5’ or 3’-3’ linkage of dsRNA units as a new RIG-I activity-enhancing structural element.” (emphasis added). As such, the instant specification’s disclosure supports the examiner’s obviousness rationale. 
	Applicant argues that the claims are not obvious in view of the “surprising and unexpected results” of “more than a 3.5-fold greater” induction of IFN- mRNA provided by the linked/conjugated dsRNA composition compared to the unconjugated dsRNA composition by pointing out Tables 2 and 5a-5b, wherein one of ordinary skill in the art would have expected “equivalent levels of induction of IFN- mRNA” because “the same mass of oligonucleotide was present in each case”. In response, it is unclear how “MW” (understood as molecular weight in the relevant art; see description of Figure 2 such as disclosing “MW: 15450 Da”) and “SD” (understood as standard deviation in the relevant art) in Table 2 represent IFN- mRNA induction as described by applicant. Note that IFN-levels are conventionally expressed in concentration (e.g., ng/ml) in the relevant art as exemplified by Hartmann. See for instance Figure 15 copied below.
	
    PNG
    media_image1.png
    387
    617
    media_image1.png
    Greyscale

Further, the specification does not disclose that all RNA species in Table 2 have the same mass. It is noted that an unconjugated RNA has a molecular weight of about 7,600 Da, and a conjugated RNA has a molecular weight of about 15,000 Da. See the description of Figure 2. Now, Table 2 discloses that three different nanomolar concentrations (0.5 nM, 5 nM, and 50 nM) of the RNAs were tested, wherein the 0.5 nM RNA (in 1 milliliter volume) having MW of 7,600 Da is estimated to have the mass of 3.8 nanograms of RNA, whereas the 0.5 nM RNA (in 1 milliliter volume) having MW of 15,000 Da is estimated to have the mass of 7.5 nanograms. Hence, the RNA species in Table 2 do not have “the same mass”, and furthermore, the higher mass (7.5 ng) pertaining to the conjugated RNA compared to the unconjugated RNA’s mass (3.8 ng) at 0.5 nM RNA would have been predicted to provide a greater IFN- mRNA induction in view of applicant’s argument that the IFN- mRNA induction level positively correlates with the mass of RNA. As such, even if “MW” in Table 2 were presumed to represent the level of INF in ng/mL for the sake of argument, the greater level of INF obtained by the conjugated RNA compared to the unconjugated RNA does not amount to unexpected results. 
Further, the greater IFN induction by the presence of a free, unbound 5’ triphosphate moiety in the linked dsRNA as allegedly described in Tables 5a-5b was reasonably expected in the art in view of Hartmann’s disclosure showing IFN inducing activity by dsRNAs having a 5’ triphosphate, which was taught to be required for RIG-I activity. See page 70 disclosing that “we found that binding of RNA to RIG-I strictly depended on the presence of a triphosphate at the 5’ end” (emphasis added). See also page 69 disclosing that “we found no considerable IFN- induction by 5’ monophosphate blunt end double strand RNA” by pointing out Figure 15 copied above, which expressly shows induction of IFN- expression only by a dsRNA comprising a free, 5’ triphosphate moiety represented by “3P”. As such, a free, 5’ triphosphate moiety in the dsRNA was deemed essential and beneficial for inducing IFN- thus the results pertaining to the benefits of free, unbound 5’ triphosphates provide evidence for obviousness.  
“Expected beneficial results are evidence of obviousness of a claimed invention.” In re Skoner, 517 F.2d 947, 950 (CCPA 1975).
In addition, the single species of “the oligonucleotide conjugated in accordance with the claims (GFP2_s2n55)” in relation to IFN is not commensurate in scope with the claimed genus even if the “MW” in Table 2 were interpreted as representing IFN in ng/ml. Note that unexpected results must be “commensurate in scope with the degree of protection sought by the claimed subject matter.” In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005). 
	Applicant states that the last Office action “does not challenge those surprising and unexpected results” that were “noted in Applicant’s response of November 3, 2021”, which appears to imply that the examiner overlooked applicant’s previous response or the examiner conceded with applicant’s arguments. In response, applicant’s attention is directed to the fact that the examiner explicitly and extensively provided rebuttal arguments pertaining to the alleged unexpected results provided in the response filed on November 3, 2021. See the advisory action mailed on November 22, 2021, which stated reasons for finding applicant’s arguments pertaining to unexpected results unpersuasive. Hence, applicant’s arguments filed on November 36, 2021 were fully considered and fully responded to contrary to applicant’s implied allegation that the examiner did not challenge the results. Note that applicant did not provide any arguments with the RCE filed on December 17, 2021 thus the examiner does not have any obligation to readdress the response filed on November 3, 2021 that was already addressed in the advisory action mailed on November 22, 2021. 
	In view of the foregoing, this rejection is maintained. 

Double Patenting
	Claims 21-25 and 27-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10-13, and 15-17 of U.S. Patent No. 10,059,943 in view of Hartmann et al., McSwiggen et al., and Uhlmann et al. for the reasons set forth in the last Office action mailed on February 1, 2022 and for the reasons set forth below.
Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive. Applicant argues that the claims are not obvious for the same reasons provided in the §103 rejection. In response, it is noted that applicant’s arguments provided for the §103 rejection including alleged “legal error”, “factual error”, and “impermissible hindsight reconstruction” are not found persuasive as explained above, which is fully incorporated by reference herein thus will not be repeated. 
Accordingly, this rejection is maintained. 

Claims 21-25 and 27-40 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,142,763 in view of Hartmann et al., McSwiggen et al., and Uhlmann et al. for the reasons set forth in the last Office action mailed on February 1, 2022 and for the reasons set forth below.
Applicant's arguments filed on May 2, 2022 have been fully considered but they are not persuasive. Applicant did not provide separate arguments for this rejection. Hence, this rejection is maintained for the same reasons stated above.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635